DISSENTING OPINION
Bland, Judge:
If I understand the position of the majority, it is that the curves in the Frantz reference, which necessarily serve the purpose of relieving the tension, do not anticipate the loops of the applicant which serve the same purpose. A curve might not respond to the term “ loop ” if this were an interference proceeding and Frantz was trying to make one of the applicant’s “ loop ” claims. But this is not an interference proceeding, and the only question is, having seen Frantz, is it invention for one skilled in the art to make a loop to take care of the tension, rather than the curve? It seems to be the view of the majority that the Patent Office should have stated that there was no invention in modifying Frantz in the manner in which the applicant did. The board did enough to satisfy me by showing the state of the art by citing the Frantz and other references.
I am not willing to further extend the doctrine laid down in In re Tucker, et al., 19 C. C. P. A. (Patents) 810, 54 F. (2d) 815. To do so is to circumscribe the duties of this court to such an extent as to render appeals to it purposeless in ex farte cases of this character.